In re Glynn, Yvonne M.; Glynn, Kenneth P.; — Plaintiff(s); applying for writ of cer-tiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91CA-0853; Parish of Orleans, Civil District Court, Div. “C”, No. 87-7079.
Prior report: La.App., 597 So.2d 9.
Granted. Judgment of the court of appeal on rehearing is reversed. Judgment on original hearing affirming the judgment of the district court is reinstated. Findings of the trial court are not clearly wrong.
CALOGERO, C.J., and LEMMON and HALL, JJ., would grant the writ and docket.